Case 4:21-cr-00192-JM Document 6 Filed 07/27/21 Page 1of1

U.S. DISTRICT C

EASTERN DISTRICT ARKANSAS

 
 

 

 

UNITED STATES DISTRICT COURT SUK 2)7 2021
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION YH. D NS, CLERK
UNITED STATES OF AMERICA ) PLAINTIFF DEP CLERK
)
Vv. ) CASE No. 4:21MJ00177 JTK
)
)
CHRISTEON PEER ) DEFENDANT

ORDER APPOINTING COUNSEL

Based upon the completed Affidavit or testimony of Defendant CHRISTEON PEER

Oy his financial ability to employ counsel, the Court finds as follows:

Defendant is entitled to counsel, but cannot afford to hire a private lawyer; so the
Federal Public Defender Office is appointed to represent the Defendant in all
further proceedings herein; or
Defendant is eligible for appointment of counsel, but has income or assets in excess
of that needed for support; therefore the Federal Public Defender Office is
appointed herein, but Defendant shall reimburse the Government for the cost of
providing representation, commensurate with the Defendant’s ability to pay as
directed by further order of the Court; or
Defendant is not eligible for appointment of counsel under 18 U.S.C.§3006A, but
is entitled to an immediate hearing and it is in the interest of justice that Defendant
be afforded the assistance of counsel; so the Federal Public Defender is temporarily
appointed for that purpose.

The Court notes the appearance of Will Shelton, Assistant Federal Defender, to represent

the Defendant.
Dated this 2. ] day of Ta , 2021.

  
 

 

 

UNITE ATES MpGIsTpAAE JUDGE

cc: Federal Public Defender Office
Clerk (file)
U.S. Attorney
Defendant
